Name: Council Directive 69/77/EEC of 4 March 1969 amending the Council Directive of 7 July 1964 laying down detailed provisions concerning transitional measures in respect of activities of self-employed persons in manufacturing and processing industries falling within ISIC Major Groups 23-40 (Industry and small craft industries)
 Type: Directive
 Subject Matter: employment;  industrial structures and policy;  health
 Date Published: 1969-03-10

 Avis juridique important|31969L0077Council Directive 69/77/EEC of 4 March 1969 amending the Council Directive of 7 July 1964 laying down detailed provisions concerning transitional measures in respect of activities of self-employed persons in manufacturing and processing industries falling within ISIC Major Groups 23-40 (Industry and small craft industries) Official Journal L 059 , 10/03/1969 P. 0008 - 0009 Finnish special edition: Chapter 6 Volume 1 P. 0090 Danish special edition: Series I Chapter 1969(I) P. 0090 Swedish special edition: Chapter 6 Volume 1 P. 0090 English special edition: Series I Chapter 1969(I) P. 0098 Greek special edition: Chapter 06 Volume 1 P. 0116 Spanish special edition: Chapter 06 Volume 1 P. 0112 Portuguese special edition Chapter 06 Volume 1 P. 0112 COUNCIL DIRECTIVE of 4 March 1969 amending the Council Directive of 7 July 1964 laying down detailed provisions concerning transitional measures in respect of activities of self-employed persons in manufacturing and processing industries falling within ISIC Major Groups 23-40 (Industry and small craft industries) (69/77/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 54 (2), 77, 63 (2) and 66 thereof; Having regard to the General Programme for the abolition of restrictions on freedom of establishment, (1) and in particular the second and third paragraphs of Title V thereof; Having regard to the General Programme for the abolition of restrictions on freedom to provide services, (2) and in particular the second and third paragraphs of Title VI thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (3); Having regard to the Opinion of the Economic and Social Committee (4); Whereas activities in respect of sight testing carried out by opticians with a view to the manufacture of lenses for spectacles are excluded from the scope of the Council Directive of 7 July 1964 (5) concerning the attainment of freedom of establishment and freedom to provide services in respect of activities of self-employed persons in manufacturing and processing industries falling within ISIC Major Groups 23-40 (Industry and small craft industries) ; whereas consequently the Directive (6) laying down detailed provisions concerning transitional measures in respect of such activities should likewise not apply to those activities; Whereas activities in respect of the examination of the organs of sight or hearing, or of other organs or parts of the body, carried out with a view to the adjustment or sale of appliances for the correction of sight or hearing defects, or of orthopaedic appliances are excluded from the scope of the Council Directive of 15 October 1968 (7) concerning attainment of freedom of establishment and freedom to provide services in respect of activities of self-employed persons in retail trade (ISIC ex Group 612) and of the Directive (8) laying down detailed provisions concerning transitional measures in respect of such activities ; whereas provisions laid down by law, regulation or administrative action in force in certain Member States present special problems in this connection as regards the protection of public health; Whereas, since a disparity in scope between the transitional measures concerning retail trade and those concerning industry and small craft industries would give rise to practical difficulties in applying the relevant Directives, the Directive concerning transitional measures in respect of industry and small craft industries should be aligned with the Directive concerning transitional measures in respect of retail trade ; whereas at the same time the rights of beneficiaries under the Directive concerning transitional measures in respect of industry and small craft industries should nevertheless be protected ; whereas consequently the present Directive does not affect those rights; (1) OJ No 2, 15.1.1962, p. 36/62. (2) OJ No 2, 15.1.1962, p. 32/62. (3) OJ No C 17, 12.2.1969, p. 12. (4) OJ No C 4, 14.1.1969, p. 6. (5) OJ No 117, 23.7.1964, p. 1880/64. (6) OJ No 117, 23.7.1964, p. 1863/64. (7) OJ No L 260, 22.10.1968, p. 10. (8) OJ No L 260, 22.10.1968, p. 6. Whereas, as regards the activities to be excluded from the scope of the above Directives, special Directives will be adopted for the purpose of co-ordinating the provisions laid down by law, regulation or administrative action in the Member States; HAS ADOPTED THIS DIRECTIVE: Article 1There shall be added to Article 1 of the Council Directive of 7 July 1964 laying down detailed provisions concerning transitional measures in respect of activities of self-employed persons in manufacturing and processing industries falling within ISIC Major Groups 23-40 (Industry and small craft industries) a paragraph 3, which shall read as follows: "3. This Directive shall not apply to activities in respect of the examination of the organs of sight or hearing, or of other organs or parts of the body, carried out with a view to the manufacture, fitting, adjustment or sale of appliances for the correction of sight or hearing defects or of orthopaedic appliances." Article 2This Directive shall not affect rights already acquired by beneficiaries under the Directive referred to in Article 1. Article 3This Directive is addressed to the Member States. Done at Brussels, 4 March 1969. For the Council The President G. THORN